DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
While an additional election/restriction requirement is not being made at this time, Applicant should be aware that their most recent amendment to the claims changed what was previously “a drone-disabling instrument”, which per the specification describes a genus that covers both a first species of manmade drone-disabling instruments and a second species of natural drone-disabling instruments, to now specifically be just the first species with the amended term “at least one manmade drone-disabling instrument”.  As such, Examiner is now only examining claims drawn to that specific first species.  If at any later point in prosecution Applicant should further amend any of the claims to be drawn to the second species, Examiner would treat those claims as effectively withdrawn due to election by original presentation, because at that point the Applicant will have already received an action on the merits of the claims as drawn to the first species (i.e. this instant Office action).  Additionally, as described in more detail below in both the Claim Interpretation section and in the rejection of Claims 1-2, 4, 7-9, and 11 (and Claims 5 and 10 due to dependency) under 35 U.S.C. 112(b), this first species is actually comprised of several specific subspecies described in the specification, including at least a slingshot, a gun, fireworks, a bow and arrow, and a laser, which are each different types of “at least one manmade drone-disabling instrument”.  So if at any later point in prosecution Applicant should further amend the claim set to be drawn to any of these first species subspecies while excluding one or more others of these first species subspecies (in other words, narrowing the claimed first species to only a certain subset), Examiner states on the record that this action would likely lead to an additional election/restriction requirement at that time.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes a claim limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder (e.g. “manmade instrument”) that is coupled with functional language (e.g. “drone-disabling”) without reciting sufficient structure to perform the recited functions and the generic placeholders are not preceded by a structural modifier.  Such a claim limitation is: “at least one manmade drone-disabling instrument” (which may be interpreted to read as though it says “at least one manmade instrument configured to disable a drone”), per Claims 1-2, 4, 7-9, and 11.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Based on the specification, Examiner points to Paragraphs 28, 30, and 33 for possible interpretations of “manmade instrument”, which appears to be described by certain examples within a series of “for example” lists that are sometimes open-ended “e.g. a slingshot, a gun, etc.”, “e.g. fireworks, etc.”, “e.g. non-made or naturally occurring instruments such as but not limited to animals who may attack or disable a drone or aerial vehicle”, “e.g. large birds”, “e.g. any instrument capable of attacking, disabling, etc. a vehicle as it travels”, “e.g. bows and arrows, lasers, etc.”, and “e.g. 21-gun salutes at funerals, sporting events such as biathlons, etc.”).  As such, there is not a definitive structure or definitive list of possible structures for said “manmade instrument”, and thus the open-ended indefinite nature of the “list/-s” provided in the specification render the claims that use this term as indefinite under 35 USC 112(b).
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structures to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
Firstly, the following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Secondly, the following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-2, 4, 7-9, and 11 (and Claims 5 and 10 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of these claims utilize the term “at least one manmade instrument”, which has been interpreted under 35 USC 112(f) despite the specification not providing clear definitive structure for these terms.  As such, its use renders the associated claims that utilize this term as indefinite (due to lack of definite structure describing one or more required elements).  For purposes of compact prosecution, Examiner is treating “at least one manmade instrument” to mean anything manmade that can feasibly disrupt or damage a vehicle (to include additional manmade possibilities other than those specifically mentioned in the specification of this instant application).  As merely a suggestion, Applicant may amend the claims to definitively claim the specific specification-supported possibilities for what may be a structure of the claimed “at least one manmade instrument”, by, taking independent Claim 1 as an example, changing “receiving map data indicating a spatial concentration of at least one manmade drone-disabling instrument over a geographic area” to instead be “receiving map data indicating a spatial concentration of at least one manmade drone-disabling instrument over a geographic area, wherein the at least one manmade drone-disabling instrument is selected from the group comprising: a slingshot, a gun, fireworks, a bow and arrow, and a laser”.  It should be further noted that both 21-gun salutes at funerals and sporting events such as biathlons are not included in this suggested group because they are already covered by “a gun” (and additionally, “sporting events such as biathalons” is also not used because it’s indefinite due to its use of “such as” and thus might not necessarily mean only sporting events that use guns).  Appropriate corrections are required.
Claims 2, 4, 7-9, and 11 (and Claim 5 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of Claims 2, 4, 7-9, and 11 utilize the term “the manmade drone-disabling instrument”; however, there is insufficient antecedent basis for use of this term in these claims.  For purposes of compact prosecution, Examiner is treating each of these uses of “the manmade drone-disabling instrument” to instead be “the at least one manmade instrument”.  Appropriate corrections are required.
Claims 4 and 8-10 (and Claims 5 and 7 due to dependency) are rejected under both 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention and under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of Claims 4 and 8-10 are claimed to be dependent upon Claim 3.  However, Claim 3 is a canceled claim that contains no subject matter nor can have other claims dependent upon it.  As such, it becomes indefinite as to which claim each of Claims 4 and 8-10 are meant to depend upon, and further, they each fail to further limit the subject matter of the claim upon which it depends, or each fail to include all the limitations of the claim upon which it depends, since these cannot be possible when improperly claiming dependency on a canceled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For purposes of compact prosecution, Examiner is interpreting each of Claims 4 and 8-10 as if they were instead dependent upon independent Claim 1, since originally-filed but now canceled Claim 3 was originally dependent on independent Claim 1 prior to its cancelation.  Appropriate corrections are required.
Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  This claim includes the first limitation “wherein the data model further indicates a predicted damage level to the aerial drone or a payload of the drone that is calculated to be inflicted by the manmade drone-disabling instrument”, which is indefinite for two reasons.  Firstly, the term “the drone” lacks proper antecedent basis.  For purposes of compact prosecution, Examiner is interpreting “the drone” to instead be “the aerial drone”.  Secondly, due to the claim construction and the use of the “or” statement in this limitation, it is indefinite as to whether this limitation should be read as: (option 1) the data model further indicates (a) a predicted damage level to the aerial drone, or (b) a payload of the aerial drone that is calculated to be inflicted by the at least one manmade drone-disabling instrument, or (option 2) the data model further indicates (a) a predicted damage level to the aerial drone, or (b) a payload of the aerial drone, that is calculated to be inflicted by the at least one manmade drone-disabling instrument, or (option 3) the data model further indicates a predicted damage level to (a) the aerial drone, or (b) a payload of the aerial drone, wherein the predicted damage level to the aerial drone or the payload of the aerial drone is calculated to be inflicted by the at least one manmade drone-disabling instrument.  Thirdly, since the above mentioned limitation can be read in any of three possible ways, the later limitation “and wherein the routing is further based on the predicted damage level” becomes indefinite because “the predicted damage level” is not actually required per options 1 or 2 (as only (a) requires it but the data model may further indicate (b) instead of (a)).  As such, for purposes of compact prosecution, Examiner is interpreting this limitation to be read according to option 3 (i.e. “wherein the data model further indicates a predicted damage level to (a) the aerial drone, or (b) a payload of the aerial drone, wherein the predicted damage level to the aerial drone or the payload of the aerial drone at least one manmade drone-disabling instrument, and wherein the routing is further based on the predicted damage level to the aerial drone or the payload of the aerial drone).  Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Itabashi et al. (US 2017/0200376, published 13 Jul 17), herein “Itabashi”.
Regarding Claim 1 (Independent), Itabashi discloses a method (“a method of setting a travel path of a movable body”, Paragraph 12) comprising:
receiving map data (“controller 14 may acquire, with the aircraft sensor 11, information such as position information of the own aircraft and position information of another aircraft, and also acquire information such as the weather information via the communicator 12. The controller 14 may store the acquired information in the memory 13. It is to be noted that the information to be acquired may be basically current information (information at the time of acquiring the information). However, when the information to be acquired includes information on future prediction, the information on the future prediction may be also acquired. The information on the future prediction may be, for example, traveling information of another aircraft, weather information, etc. supplied from a control station”, Paragraphs 42-43; note that the example map data here is related to weather, but the reference clearly indicates that the hindrance H may be a manmade drone-disabling instrument such as fireworks, a flying body that is not under air traffic control such as a hang glider, a rocket, a balloon, or a building per the below cited to Paragraphs 71 and 77) indicating a spatial concentration (“FIGS. 5 to 6C illustrate the risks to the flight safety by density of dots (including a region without any dot), where higher density of dots indicates a higher risk. FIGS. 5 to 6C illustrate the influence range R of the hindrance H and the bad weather BW with solid lines for the sake of easy understanding”, Paragraph 63; note that the example hindrance H here is bad weather BW, but the reference clearly indicates that the hindrance H may be a manmade drone-disabling instrument such as fireworks, a flying body that is not under air traffic control such as a hang glider, a rocket, a balloon, or a building per the below cited to Paragraphs 71 and 77) of at least one manmade drone-disabling instrument over a geographic area (“UAV 1 may fly within a region in which a hindrance is present”, Paragraph 26, “acquire information on movement of the hindrance such as fireworks and a flying body that is not under air traffic control such as a bird and a hang glider. However, providing the probability models 132 for the movement of such a hindrance makes it possible to set the flight path appropriately taking into consideration such information”, Paragraph 71, “Examples of such factor may include a hindrance in the air such as volcanic ashes, a region into which a rocket or a balloon may fly from the ground, terrain, and a building”, Paragraph 77, “the description has been given referring to the example in which the flight path setting apparatus 10 is applied to setting of the travel path of the UAV 1. However, any implementation of the present technology is also applicable to setting of a travel path of a manned aerial vehicle, and to setting of travel paths of various movable bodies such as a vehicle and a vessel besides the aircraft”, Paragraph 78);
generating a map data layer of a geographic database based on the spatial concentration (“Thereafter, referring to FIGS. 4A to 4C, the controller 14 creates a plurality of predictable scenarios F for each of times (step S2). The predictable scenarios F are each a predicted surrounding situation of the own aircraft in the future”, Paragraph 44, “referring to FIGS. 6A to 6C, the controller 14 may create a plurality of risk maps M corresponding to the respective predictable scenarios F created in step S2 (step S3). The risk map M may present, on the map data 131, a risk to flight safety (safety during the flight) of the UAV 1. Specifically, the controller 14 may read the map data 131 from the memory 13, and divide the read map data 131 into a plurality of cells in a matrix on a horizontal surface. For example, the controller 14 may divide the read map data 131 into a plurality of cells corresponding to respective squares that are arranged in a matrix and each have sides extending in a north-south direction and sides extending in a west-east direction. Further, the controller 14 may convert the risk in each of the cells into a numerical value on the basis of the predictable scenario F. Upon converting the risk into the numerical value, the controller 14 may also create a current risk map M on the basis of the surrounding information acquired in step S1. Thereafter, referring to FIG. 7, the controller 14 may integrate together all of the risk maps M for each of the times, and thereby create an integrated risk map MI (step S4). Specifically, the controller 14 may calculate an integration value of the numerical values of the risks in corresponding cells in all of the risk maps M for each of the times, and put the calculated integration values together in a single map. One integrated risk map MI may be thus created for each of the times. The integration value of the numerical values of the risks in the present implementation may refer to a value that integrates together the numerical values of the risks in corresponding cells in all of the risk maps M for corresponding one of the times, for example, by weighting the respective numerical values of the risks using coefficients that are set on the basis of a factor such as characteristics of the predictable scenarios F. However, the integration value of the numerical values of the risks may be a value such as a simple average value in some cases”, Paragraphs 46-50);
creating a data model representing an effective range of the at least one manmade drone- disabling instrument, wherein the map data layer further includes the data model (“memory 13 may store the plurality of probability models 132 corresponding to a plurality of kinds of surrounding situations such as the traveling velocity of the hindrance and the weather. However, the memory 13 may store a plurality of probability models 132 for one kind of surrounding situation. To give an example, a probability of a sudden change in weather largely differs between fine weather and stormy weather. To address this difference, the probability model 132 related to the weather may include both the probability model 132 related to the fine weather and the probability model 132 related to the stormy weather. In this case, the optimal probability model 132 may be selected depending on the surrounding situation”, Paragraph 35, “An influence range R of the hindrance H may be stored in advance in the memory 13 as information on the hindrance”, Paragraph 58, “FIGS. 5 to 6C illustrate the influence range R of the hindrance H and the bad weather BW with solid lines for the sake of easy understanding”, Paragraph 63; note that the example hindrance H here is bad weather BW, but the reference clearly indicates that the hindrance H may be a manmade drone-disabling instrument such as fireworks, a flying body that is not under air traffic control such as a hang glider, a rocket, a balloon, or a building per the previously cited to Paragraphs 71 and 77);
routing an aerial drone over the geographic area based on the map data layer (“Thereafter, the controller 14 may search a flight path from a current position of the own aircraft to a position of the predetermined destination, on the basis of the integrated risk maps MI created in step S4 (step S5).”, Paragraph 51, “controller 14 may update the flight path of the UAV 1 with the searched optimal flight path”, Paragraph 53); and
providing the map data layer as an output (wherein the output of the integrated risk map/-s is/are to the flight path routing module; “Thereafter, the controller 14 may search a flight path from a current position of the own aircraft to a position of the predetermined destination, on the basis of the integrated risk maps MI created in step S4 (step S5). Specifically, the controller 14 may search an optimal flight path having the risk that is lowest, using the integrated risk maps MI that each integrate together the risk maps M for corresponding one of the times. As a method of searching the optimal flight path, a method such as A-Star algorithm may be used which is one of typical searching algorithms. Thereafter, the controller 14 may update the flight path of the UAV 1 with the searched optimal flight path”, Paragraphs 51-53).
Regarding Claim 2, Itabashi discloses the method of Claim 1, and Itabashi further discloses:
retrieving real-time data (“aircraft sensor 11 may include various sensors such as a sensor that detects a flight state of the UAV 1 and a sensor that acquires information on a surrounding situation of the UAV 1. The information on the surrounding situation of the UAV 1 may be hereinafter referred to as “surrounding information”. Examples of the various sensors may include radar, an image sensor (a camera), a gyroscope, a velocity sensor, and a global positioning system (GPS). The aircraft sensor 11 may acquire various pieces of information on the basis of control instructions given by the controller 14, and supply a signal representing the acquired pieces of information to the controller 14”, Paragraph 28, “information to be acquired may be basically current information (information at the time of acquiring the information). However, when the information to be acquired includes information on future prediction, the information on the future prediction may be also acquired. The information on the future prediction may be, for example, traveling information of another aircraft, weather information, etc. supplied from a control station”, Paragraph 43), historical data (“map data 131 may include comprehensive geographic information including terrain information and information on a utilization state of the land. Examples of the terrain information may include information on a mountain and a river. Examples of the information on the utilization state of the land may include information on a road, a railway, and a building. The memory 13 may store at least the map data 131 of a predetermined range including a flight region of the UAV 1”, Paragraph 33), or a combination thereof indicating the spatial concentration of the at least one manmade drone-disabling instrument (“FIGS. 5 to 6C illustrate the risks to the flight safety by density of dots (including a region without any dot), where higher density of dots indicates a higher risk. FIGS. 5 to 6C illustrate the influence range R of the hindrance H and the bad weather BW with solid lines for the sake of easy understanding”, Paragraph 63, “the present operation example is given referring to a case in which the UAV 1 flies in a region in the air with presence of a hindrance H, bad weather BW that makes the flight difficult, etc.”, Paragraph 55; note that the example hindrance H here is bad weather BW, but the reference clearly indicates that the hindrance H may be a manmade drone-disabling instrument such as fireworks, a flying body that is not under air traffic control such as a hang glider, a rocket, a balloon, or a building per the previously cited to Paragraphs 71 and 77), wherein the spatial concentration is based on the real-time data, the historical data, or a combination thereof (see citations above).
Regarding Claim 4, Itabashi discloses the method of Claim [[3]]1, and Itabashi further discloses that the routing of the aerial drone comprises:
determining a route over the geographic area based on the data model representing the effective range of the at least one manmade drone-disabling instrument in combination with terrain data for the geographic area (“The flight path having the risk to the flight safety that is lowest may be thus searched”, Paragraph 66, “the operation example of the flight path setting apparatus 10 has been described referring to the example case in which the factors that may threaten the flight safety are the hindrance H and the bad weather BW. However, it is possible to take into consideration any other factor as long as a risk attributed to the factor is appropriately convertible into a numerical value. Examples of such factor may include a hindrance in the air such as volcanic ashes, a region into which a rocket or a balloon may fly from the ground, terrain, and a building”, Paragraph 77; note that the example hindrance H here is bad weather BW in combination with terrain considerations, but the reference clearly indicates that the hindrance H may be a manmade drone-disabling instrument such as fireworks, a flying body that is not under air traffic control such as a hang glider, a rocket, a balloon, or a building per the previously cited to Paragraphs 71 and 77).
Regarding Claim 5, Itabashi discloses the method of Claim 4, and Itabashi further discloses:
wherein the spatial concentration includes real-time spatial concentration data (“information to be acquired may be basically current information (information at the time of acquiring the information)”, Paragraph 43), and
wherein the routing comprises calculating a real-time routing instruction based on the real-time spatial concentration data (“controller 14 may update the flight path of the UAV 1 with the searched optimal flight path”, Paragraph 53).
Regarding Claim 7, Itabashi discloses the method of Claim 4, and Itabashi further discloses:
wherein the route is calculated using a cost function based on minimizing a probability of the aerial drone encountering the at least one manmade drone-disabling instrument over the geographic area (“The path searching unit may search for and set the travel path having the risk that is lowest on a basis of the integrated risk map created by the integration unit”, Paragraph 10, “controller 14 may search an optimal flight path having the risk that is lowest, using the integrated risk maps MI that each integrate together the risk maps M for corresponding one of the times. As a method of searching the optimal flight path, a method such as A-Star algorithm may be used which is one of typical searching algorithms”, Paragraph 52, “The flight path having the risk to the flight safety that is lowest may be thus searched”, Paragraph 66; note that the above citation is generic in terms of risk maps MI and M (i.e. not to a specific type of hindrance H), but the reference clearly indicates that the hindrance H may be a manmade drone-disabling instrument such as fireworks, a flying body that is not under air traffic control such as a hang glider, a rocket, a balloon, or a building per the previously cited to Paragraphs 71 and 77).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 are rejected under 35 U.S.C. 103 as being obvious over Itabashi in view of Toda (JP 2020/079730, based on priority to JP 2018/212395, filed 12 Nov 18).
Regarding Claims 8-10, Itabashi discloses the method of Claim [[3]]1, and Itabashi further discloses that the at least one manmade drone-disabling instrument is configured to intercept the aerial drone, a payload of the aerial drone, or a combination thereof (per Claim 9) (“factors that may threaten the flight safety are the hindrance H and the bad weather BW. However, it is possible to take into consideration any other factor as long as a risk attributed to the factor is appropriately convertible into a numerical value. Examples of such factor may include a hindrance in the air such as volcanic ashes, a region into which a rocket…may fly from the ground…”, Paragraph 77; note that it is old and well known in the art that rockets may be fired at specific targets such as aerial drones), but Itabashi remains silent regarding: wherein the data model further indicates a predicted damage level to (a) the aerial drone, or (b) a payload of the aerial drone, wherein the predicted damage level to the aerial drone or the payload of the aerial drone at least one manmade drone-disabling instrument, and wherein the routing is further based on the predicted damage level to the aerial drone or the payload of the aerial drone (per Claim 8) / wherein the aerial drone is a delivery drone (per Claim 9) / determining whether to instruct the aerial drone to complete a delivery in the geographic area based on the map data layer (per Claim 10).  However, Toda teaches that that vehicles may be used for deliveries and when they do so, the route of the vehicle may be optimized to reduce a calculated predicted damage level to the payload of the vehicle (that is being delivered)  (“when the possibility estimation unit estimates that physical damage to the package may occur, the delivery route to the delivery destination of the delivery vehicle is reduced so that the physical damage to the package is further reduced. If changed, it is possible to suppress deterioration of the quality of luggage due to vibration during traveling”, Paragraph 8 of the translated foreign document, “navigation device 1 according to the present embodiment collects vibrations received by the delivery vehicle 30 as the delivery vehicle 30 travels, and associates information indicating the collected vibrations with road [route segment] data and stores the vibration collection processing in the external memory 13”, Paragraph 25 of the translated foreign document).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the aerial drone used in the method of Itabashi so that it serves as a delivery vehicle by carrying one or more payloads and so that the data model includes a predicted damage level to said payload of the delivery vehicle (for example, as either being above an acceptable damage threshold or being below that acceptable damage threshold) and using that predicted damage level of said payload of the delivery vehicle for the routing (for example, if above that threshold the delivery vehicle will be refused to complete the delivery using the original route and a re-routing will occur to avoid whatever disturbances could otherwise cause that damage, or if below that threshold then re-routing will not be necessary and the delivery vehicle will be allowed to continue using the original route), as taught by Toda, in order to ensure that only the at least one manmade drone-disabling instrument that is/are predicted to cause significant damage to the payload of the delivery vehicle result in potentially costly re-routing along potentially less efficient routes.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Itabashi in view of Smith et al. (US 2020/0108925, filed 3 Oct 18), herein “Smith”, further in view of Martin et al. (US 2016/0216363, published 28 Jul 16), herein “Martin”.
Regarding Claim 11, Itabashi discloses the method of Claim 1, but Itabashi remains silent regarding the spatial concentration (“…illustrate the risks to the flight safety by density of dots (including a region without any dot), where higher density of dots indicates a higher risk”, Paragraph 63) being determined based on event data indicating a number of events in which the at least one manmade drone-disabling instrument is used upon aerial vehicles in the geographic area.  However, Smith teaches the collection and tracking of event data indicating a number of events in which the at least one manmade drone-disabling instrument is used upon aerial drones in the geographic area (“Unmanned aerial vehicles (UAVs), such as rotary drones and fixed-wing drones, have been increasingly popular…This popularity, coupled with their constantly improving performance capabilities, pose threats in terms of collisions with other aerial vehicles…whether accidental or deliberate terrorist attacks…Factors that contribute to such threats are the high rate of speed of drones, their small signature, and the possibility of simultaneous, coordinated attacks from a number of attacking drones…a drone operated for a deliberate attack can be launched and flown into a protected perimeter”, Paragraph 1, “the external aerial vehicle detection system 100 can comprise at least one detection sensor 106a (where, although not shown, up to n (any) number of detection sensors are contemplated, as will be appreciated by those skilled in the art) operable to collect and generate data associated with the target aerial vehicle(s) 104a and 104b (e.g., velocity, geolocation, altitude, trajectory or flight path, and others)… detection sensor(s) 106a may be able to detect multiple target aerial vehicles at the same time, wherein the CPU 112 (or multiple CPUs) can be configured to determine which sensor(s) is/are most credible or reliable for target aerial vehicle(s), and then configured to assign one or more of such sensor(s) to continue to track and monitor the target aerial vehicle(s)”, Paragraph 31, “…can detect and track target aerial vehicle(s) 104a and 104b at a large distance (e.g., up to 500 meters, or more). A database of UAV signatures can be obtained or built and accessed by a CPU 112 of the aerial vehicle detection system 100 to determine the existence and type of the detected target aerial vehicle(s) 104a and 104b. In this manner, the CPU 112, utilizing a processor, can eliminate or ignore the signatures of any (friendly) counter-attack UAV(s) 102a and 102b that may be in flight while detecting the signatures of target aerial vehicle(s) 104a and 104b (assuming the “friendly” and “enemy” UAVs are different types of UAVs, or that the CPU 112 is programmed to differentiate between the two, such as based on known positions of counter-attack UAVs)”, Paragraph 33, “directed toward a particular airspace for viewing possible incoming target aerial vehicles… Other camera(s), such as optical cameras (e.g., HD, 4K), can also be incorporated as detection sensor(s) 106a of the external aerial vehicle detection system 100 to assist with detection and tracking the position of target aerial vehicle(s) 104a and 104b”, Paragraph 34, “Other mechanisms for classification of target aerial vehicle(s) 104a and 104b include using neural networks, which are computer algorithms designed to mimic the workings of the human brain, that are trained to recognize known/stored images of profiles that may be similar to the particular detected target aerial vehicle(s) 104a and 104b…The target classification and position information collected using the computer vision system can further be combined/fused with information collected from other sensor(s) (e.g., 106a) to increase the likelihood of detection, and/or accuracy of classification of the target aerial vehicle, and/or tracking of the position of the target aerial vehicle”, Paragraph 36).  Furthermore, Martin teaches a detection system that creates maps that identify and track originating source locations of threat vectors that create acoustic signatures by firing weapons (for example, at drones within a detectable distance), which may further be used with counter measure systems (“Acoustic signals associated with artillery, mortar bombs, aircraft, helicopters, drones and mini-drones can also be used to map their positions and trajectories”, Paragraph 64, “Knowledge of the orientation of the measured vector is critical if the directions that can be calculated from its data are to be related to a reference frame that can be projected onto a map”, Paragraph 93, “Specific applications of the 1, 2, or 3-dimensional vector measurement of the acoustic wavefield are numerous. Some applications include: 1) Gunshot detection: the location of the origin of a gunshot can help military and law enforcement agencies take remedial action. The acoustic signal associated with the firing of the weapon and the Mach wave emitted as the projectile passes through either the air or water can be measured using the 2 or 3-diemsional acoustic sensor and their data combined to provide an accurate location of the source of the shot. A single 2 or 3-dimensional measurement is needed to provide the shot origin location, as the speed and trajectory of the projectile can be combined with the later arrival of the muzzle sound to trace the acoustic information back to its origin. A priori information can also be used to augment directional information from the 2 or 3-dimensional sensor. For instance, 3D knowledge of the local terrain can be used such that the location of the shot's origin can be determined from where the directional information from the multi-component acoustic sensor bisects the hard surface as defined by the 3D ‘map’. The military applications can be extended to seeking the origin of artillery rounds, mortar bombs, rocket propelled grenades and other ordinance. The location and trajectory of aircraft, helicopters, drones and mini-drones can also be mapped and tracked…The information determined from these measurements can be recorded for analysis and interpreted information provided to personnel, and also fed into counter measure systems. The military applications of the invented technology can be extended to general security applications. 2 or 3-dimensional acoustic sensors can be deployed to monitor perimeters…to detect intrusion. The acoustic systems can be coordinated with visual or other sensing systems to provide more accurate alerts”, Paragraphs 107-114).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the spatial concentration of at least one manmade drone-disabling instrument (“…illustrate the risks to the flight safety by density of dots (including a region without any dot), where higher density of dots indicates a higher risk”, Paragraph 63 of Itabashi) used in the method of Itabashi so that it be further based on event data indicating a number of events in which the at least one manmade drone-disabling instrument (i.e. one or more target aerial “attack” vehicle and/or one or more threat vector sources firing weapons) is used upon aerial drones (i.e. as would be the case if the aerial drone of Itabash is, for example, serving as a friendly “counter-attack” UAV and said target aerial “attack” vehicles and/or said threat vector sources firing weapons are specifically attacking the “counter-attack” UAVs) in the geographic area (i.e. within range of the detection system and/or within a protected area or within a specific range of a protected area), as taught by Smith and/or Martin, so that certain types of manmade drone-disabling instruments (such as manmade attack drones and/or threat vector sources firing weapons) can be tracked in advance of any drone routing mission, and if necessary (i.e. when a risk threshold to the drone is exceeded due to the presence of at least one known manmade drone-disabling instrument within proximity to the original planned mission route), the drone mission routing may be adjusted in an effort to avoid it/them, thus improving the likelihood of mission success and the likelihood of the drone not being damaged during the mission.
Response to Arguments
Applicant's respectfully submitted remarks/arguments filed 13 Jun 22 have been fully considered, but they are not fully persuasive.
Firstly, Applicant’s specification amendment to remove any descriptions of a vehicle other than an aerial drone has been accepted.
Secondly, Applicant’s amendment to independent Claim 1 to bring in the subject matter of now-canceled Claim 3 in order to overcome the 35 U.S.C. 101 rejection of Claims 1-2 and 11 has enabled the withdrawal of the previously made 35 U.S.C. 101 rejection.
Thirdly, Applicant’s cancelation of Claim 6 in order to remove the previously made claim interpretation under 35 U.S.C. 112(f) of the term “local component” has enabled the withdrawal of the previously made 35 U.S.C. 112(f) interpretation of this term, as well as the associated previously made 35 U.S.C. 112(b) rejection of this claim due to “local component” not having definite structure in the claims or the specification.  However, this is not the case with Applicant’s change of “drone-disabling instrument” to “at least one manmade drone-disabling instrument” in an attempt to remove the previously made claim interpretation under 35 U.S.C. 112(f) of the term “drone-disabling instrument” and it’s associated previously made 35 U.S.C. 112(b) rejection due to “drone-disabling instrument” not having definite structure in the claims or the specification.  This is because “at least one manmade drone-disabling instrument” (which may be read as “at least one manmade instrument configured to disable a drone”) is still a 35 U.S.C. 112(f) term without definitive structural support in the claim or the specification.  The addition of “at least one manmade” does not add structure to this term.  As such, this interpretation under 35 U.S.C. 112(f) and the corresponding rejection under 35 U.S.C. 112(b) has been essentially maintained, other than being updated to account for the new terminology used by the Applicant.
Fourthly, Applicant argued that the amendment made to Claim 8 addressed the Examiner’s concerns within the previously made 35 U.S.C. 112(b) rejection of this claim.  However, Examiner has not been persuaded by this argument/amendment, and has updated this particular rejection based on the amended language found in this claim.
Fifthly, the amendments to the claims have triggered the need to add two new 35 U.S.C. 112(b) rejections, a first one against Claims 2, 4, 7-9, and 11 (and Claim 5 due to dependency) due to the use of  “the manmade drone-disabling instrument” instead of “the at least one manmade instrument”, and a second one against Claims 4 and 8-10 (and Claims 5 and 7 due to dependency) due to them now being dependent upon a now-canceled Claim 3.  Note that this second 35 U.S.C. 112(b) rejection against Claims 4 and 8-10 (and Claims 5 and 7 due to dependency) is also a 35 U.S.C. 112(d) rejection because dependent claims are not proper dependent claims if they claim dependency on a canceled claim.
Finally, Applicant argued that Itabashi does not teach nor suggest routing an aerial drone over the geographic area based, at least in part on, a map data layer which contains data on the effective range of at least one manmade drone-disabling instrument.  However, Examiner has not been persuaded by this argument/amendment, as these limitations were previously in now-canceled Claim 3, and the Examiner previously rejected these limitations in the previous Office action with the previous prior art rejection of Claim 3, and thus the previous explanation/citations relevant to these limitations have now simply been moved to independent Claim 1 (e.g. “Thereafter, the controller 14 may search a flight path from a current position of the own aircraft to a position of the predetermined destination, on the basis of the integrated risk maps MI created in step S4 (step S5).”, Paragraph 51, “controller 14 may update the flight path of the UAV 1 with the searched optimal flight path”, Paragraph 53, “An influence range R of the hindrance H may be stored in advance in the memory 13 as information on the hindrance”, Paragraph 58, “FIGS. 5 to 6C illustrate the influence range R of the hindrance H and the bad weather BW with solid lines for the sake of easy understanding”, Paragraph 63; note that the example hindrance H here is bad weather BW, but the reference clearly indicates that the hindrance H may be a manmade drone-disabling instrument such as fireworks, a flying body that is not under air traffic control such as a hang glider, a rocket, a balloon, or a building per the previously cited to Paragraphs 71 and 77).  It should be noted that “routing an aerial drone over the geographic area” under broadest reasonable interpretation (BRI) does not necessarily require the aerial drone to physically be flying a route over the geographic area for routing over the geographic area to occur, as routing over the geographic area may alternatively be describing the determination/optimization of a route for which the aerial drone is to follow over the geographic area.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between the hours of 0930-1800 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663